This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                     NO. 34,689

 5 AGGIE GALLEGOS,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Angela J. Jewell, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Will O’Connell, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 ZAMORA, Judge.

18   {1}    Defendant has appealed from the revocation of his probation. We issued a

19 notice of proposed summary disposition in which we proposed to affirm. Defendant
 1 has filed a memorandum in opposition. After due consideration, we remain

 2 unpersuaded. We therefore affirm.

 3   {2}   The pertinent background information was previously set forth in the notice of

 4 proposed summary disposition. We will avoid undue repetition here, and focus instead

 5 on the content of the memorandum in opposition.

 6   {3}   Defendant continues to argue that the district court abused its discretion by

 7 revoking his probation and requiring him to serve the balance of his sentence. [DS 4;

 8 MIO 3] However, in light of his violations, the district court acted well within its

 9 discretion. See NMSA 1978, § 31-21-15(B) (1989); State v. Leon, 2013-NMCA-011,

10 ¶¶ 38-39, 292 P.3d 493 (holding that the probation officer’s testimony that the

11 defendant had violated the conditions of his probation by possessing alcohol was

12 sufficient to support the revocation of his probation). Although we understand

13 Defendant to suggest that lesser sanctions would have been appropriate, [MIO 1-3]

14 the district court could reasonably have differed in its assessment. In the final analysis,

15 the district court was under no obligation to continue Defendant’s probation. See State

16 v. Mendoza 1978-NMSC-048, ¶ 5, 91 N.M. 688, 579 P.2d 1255 (“Probation is not a

17 right but a privilege.”).

18   {4}   Accordingly, for the reasons stated above and in the notice of proposed

19 summary disposition, we affirm.



                                                2
1   {5}   IT IS SO ORDERED.


2
3                                 M. MONICA ZAMORA, Judge

4 WE CONCUR:


5
6 MICHAEL E. VIGIL, Chief Judge


7
8 JAMES J. WECHSLER, Judge




                                   3